This is a proceeding in the nature of a habeas corpus to obtain custody of a minor child. The proceedings were had on July 5, 1915, which was not at a regular term of the county court. The proceedings in this case are identical with those in the case of Ex parte Reeves, 100 Tex. 617,103 S.W. 478, wherein it was decided that no appeal would lie to the Court of Civil Appeals from the order of the judge. Therefore this appeal must be dismissed for want of Jurisdiction in this court to entertain it.